In the

     United States Court of Appeals
                 For the Seventh Circuit
                       ____________________ 
No. 14‐3009 
TINA MARTIN, 
                                           Class Objector‐Appellant, 

                                  v. 

SIDNEY REID et al., 
                                                 Plaintiffs‐Appellees, 

                                  v. 

UNILEVER UNITED STATES, INC., et al., 
                                               Defendants‐Appellees. 
                       ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 12 C 6058 — Rubén Castillo, Chief Judge. 
                       ____________________ 

   ARGUED SEPTEMBER 29, 2015 — DECIDED MARCH 25, 2016  
                ____________________ 

   Before  WOOD, Chief Judge, and  EASTERBROOK and RIPPLE, 
Circuit Judges. 
    WOOD, Chief Judge.  This case arises out of several class ac‐
tions  that  were  brought  against  Unilever United  States,  Inc. 
(Unilever  USA)  to  recover  damages  from  a  hair‐smoothing 
2                                                         No. 14‐3009 

product that allegedly destroyed users’ hair and burned their 
scalps. The lead case, Reid v. Unilever USA, was brought in the 
Northern District of Illinois under the court’s diversity juris‐
diction, see 28 U.S.C. § 1332, related actions in Kentucky and 
California were later transferred to Illinois and consolidated 
with Reid. The cases were eventually settled, but not to every‐
one’s satisfaction. Tina Martin, a class member, objected to the 
settlement on numerous grounds, which we detail below. We 
have examined all of them and conclude that the district court 
acted well within its discretion when it approved the settle‐
ment. We therefore affirm its judgment. 
                                   I 
    The  class  representatives  in  the  three  suits  had  all  pur‐
chased Unilever USA’s Suave® Professionals Keratin Infusion 
30 Day Smoothing Kit (the Smoothing Kit), a hair product that 
supposedly  would  smooth  hair  and  coat  it  with  Keratin,  a 
protein found naturally in hair. Unfortunately, for some con‐
sumers, the Smoothing Kit was a disaster. Its active ingredi‐
ent,  thioglycolic  acid,  is  extremely  corrosive,  and  if  left  on 
long enough, can dissolve the hair and burn the scalp. Assert‐
ing claims for breach of warranty, violations of state consumer 
fraud  and  deceptive  practices  laws,  and  unjust  enrichment, 
plaintiffs  in  several  states  filed  class  action  lawsuits  against 
Unilever USA and related companies. (We refer to them col‐
lectively as Unilever USA.)  
    Once the cases were consolidated in the Northern District 
of Illinois, they were stayed so that the parties could pursue 
mediation. They worked for a year and a half, with the help 
of  retired  District  Court  Judge  Wayne  Andersen,  and  ulti‐
mately succeeded in reaching a settlement agreement on Feb‐
ruary  7,  2014.  That  settlement  was  presented  to  the  district 
No. 14‐3009                                                           3

court  as  required  by  Federal  Rule  of  Civil  Procedure  23(e). 
Chief Judge Rubén Castillo entered an order on February 12, 
2014, granting preliminary approval of the settlement and di‐
recting  notice  to  the  settlement  class.  After  a  final  approval 
hearing held on July 9, 2014, he entered an order granting fi‐
nal approval on July 29, 2014. Objector Martin has appealed 
from the final order. 
     The settlement class is defined as “[a]ll persons who pur‐
chased or used the Smoothing Kit in the United States, before 
February 17, 2014, excluding [those who did not purchase for 
personal  use,  those  who  signed  a  release  for  consideration, 
and certain interested parties].” The settlement provides that 
this class would be certified, and that the class would dismiss 
its  claims  against  the  defendants  in  exchange  for  specified 
compensation.  In  particular,  Unilever  USA  agreed  to  create 
two  settlement  funds:  a  Reimbursement  Fund  of  $250,000, 
and an Injury Fund of $10,000,000, for a total of $10,250,000. 
The Reimbursement Fund is available to any member of the 
settlement class who seeks compensation, but the compensa‐
tion is limited to a one‐time payment of $10 per person. That 
payment represents reimbursement for the cost of purchasing 
the Smoothing Kit. The Injury Fund is designed to compen‐
sate any member of the settlement class (excluding those who 
opted out) who suffered bodily injury as a result of using the 
Smoothing Kit. Applicants must proceed under one of three 
options:  Benefit  A,  which  is  capped  at  $40  per  claimant,  is 
available for class members who incurred expenses for hair 
treatment but who no longer have supporting receipts; Bene‐
fit B is for claimants who do have receipts, such as hairdresser 
or medical bills. Each claimant is eligible to receive $800. Per‐
sons  who  suffered  significant  bodily  injury  are  eligible  for 
Benefit  C,  which  provides  for  an  award  up  to  $25,000  per 
4                                                      No. 14‐3009 

claimant. A Special Master appointed by the district court will 
make  the  Benefit  C  determinations,  and  will  evaluate  any 
Benefit A or B claim that the Settlement Administrator deems 
insufficient. Unilever USA will bear all costs of notice, claims 
administration,  and  attorneys’  fees  for  class  counsel,  along 
with  litigation  costs  and expenses. Class counsel’s  fee is en‐
tirely  separate  from  the  $10,250,000  available  for  class  com‐
pensation.  Finally,  two  named  plaintiffs  receive  incentive 
awards of $7,500, and Reid got $10,000. 
   Chief  Judge  Castillo  appointed  retired  Magistrate  Judge 
Nan R. Nolan to serve as the Special Master. But before much 
could  happen,  Objector  Martin  (along  with  Yolanda  Reed, 
who has since been dismissed from the case) filed this appeal 
from the order finally approving the settlement. Martin raises 
eleven points in her brief: 
     1. The settlement lacks a reasonably accurate quantitative 
        analysis of the benefits provided, as compared with the 
        risks and benefits of litigation. 
     2. The court had conflicting data about both the number 
        of Smoothing Kits sold and the value of the personal 
        injury claims. 
     3. The  settling  parties  provided  no  evidence  of  the  de‐
        fendant’s liquidity, net worth, or ability to pay a higher 
        judgment. 
     4. The  court  lacked  a  reasonable  estimate  of  the  dollar 
        amount  to  be  paid  in  claims  and  thus  could  not  say 
        whether the $10,250,000 figure was illusory. 
     5. There is no way to assure that the distribution scheme 
        is  fair  and adequate, since  there are  no standards  for 
No. 14‐3009                                                        5

       the  evaluation  of  personal‐injury  claims  and  only  a 
       limited right of administrative appeal.  
   6. The settlement lumps together serious personal injury 
      claims with economic claims in an unfair way. 
   7. The  settlement  is  flawed  because  it  does  not  perma‐
      nently  enjoin  Unilever  USA  from  re‐introducing  the 
      same or similar products in the future. 
   8. The  settlement  should  have  enjoined  defendants  to 
      take  steps  to  confirm  the  removal  of  the  Smoothing 
      Kits from stores. 
   9. The settlement upheld unconscionable releases, by ex‐
      cluding people who signed them from the class defini‐
      tion. 
   10. The documentation requirements for Benefit C claim‐
       ants  favor  Unilever  USA  and  class  counsel  at  the  ex‐
       pense of the class. 
   11. The  class  members’  due  process  rights  were  violated 
       by permitting class counsel’s fee motion to be resolved 
       after the settlement was approved, without providing 
       a way for class members to comment on it. 
 We  address  a  number  of  these  together,  as  the  basic points 
overlap somewhat. As we noted earlier, our review is defer‐
ential, for abuse of discretion only. Isby v. Bayh, 75 F.3d 1191, 
1196–97 (7th Cir. 1996).  
                                 II 
    The general principles that guide the court’s evaluation of 
a  proposed  class  settlement  agreement  include  (1)  the 
strength of the class’s case, (2) the complexity and expense of 
6                                                       No. 14‐3009 

further litigation, (3) the amount of opposition, (4) the reac‐
tion  of  class  members  to  the  settlement,  (5)  the  opinion  of 
competent counsel, and (6) the stage of the proceedings and 
the amount of discovery that was completed. Wong v. Accretive 
Health, Inc., 773 F.3d 859, 863 (7th Cir. 2014). Of these, we have 
suggested that the first consideration is the most important. 
Id. at 864. That said, the likelihood of the class’s success after 
full  litigation  affects  many  of  the  points  Martin  has  raised. 
More than that, it is generally for the parties to decide how 
much litigation risk they wish to take, and courts should be 
hesitant to second‐guess them. 
    Martin’s first four points deal in one way or another with 
the accuracy of the data on which the district court relied. Re‐
lying on an estimate that the Food and Drug Administration 
put on its website about Unilever USA’s May 2012 recall of the 
product, she argues that the class size is probably larger than 
the  negotiating  parties  assumed.  She  also  notes  that  some 
Smoothing  Kits  are  still  being  sold  after  the  recall—a  point 
that she believes adds to the indeterminacy of the class. If the 
class is significantly larger than the parties assumed, then the 
dollar amounts provided for the settlement are more likely to 
be inadequate. 
    Martin  adds  that  the  court  also  did  not  know  enough 
about the number of people who suffered serious injuries, or 
the value of those injuries, to make an informed decision. As 
of the July hearing, a little  more than 500  injury claims had 
been filed. It is true that very little was said about them, and 
that  more  information  might  have  been  helpful.  But Martin 
herself does not seem to be sure about what point she is mak‐
ing here. On the one hand, she urges that the low number of 
claims proves that no one will benefit from this settlement and 
No. 14‐3009                                                         7

too  much  money  will  be  returned  to  Unilever  USA;  on  the 
other hand, she says that the number of claims will balloon 
and there will not be enough money to cover them all.  
    The  district  court  addressed  these  points  and  concluded 
that it had enough data for an informed decision and that the 
dollar  amounts  were  within  a  reasonable  range.  The  judge 
noted that he did not “think the $10 million that has been set 
aside is going to be fully used and … a chunk of that money, 
which I estimate as much as a third or maybe even 40 percent, 
might revert back to Unilever. But the attorneys’ fees in this 
case  are  not  coming  from  that  fund,  and  even  if  40  percent 
reverts back  to  Unilever, that still results  in a significant re‐
covery  for  the  remaining  class  members,  somewhere  in  the 
neighborhood of $6 million.” Martin’s speculation that there 
might  be  many  more  claims  filed  is  also  unsupported.  The 
hearing occurred two‐thirds of the way through the claim pe‐
riod. By that time, the administrator had received 2,294 claims 
(including 458 Benefit A claims, 67 Benefit B claims, and 131 
Benefit  C  claims).  These  numbers  do  not  suggest  that  there 
was a horde of people who were likely to swamp the monies 
available in the remaining six months. Nor is there any reason 
to think that a trial would have produced substantially differ‐
ent  results for  the class. Compare Reynolds v.  Beneficial Nat’l 
Bank, 288 F.3d 277, 284–85 (7th Cir. 2002) (estimate of trial re‐
covery important where settlement is problematic). We see no 
abuse of discretion in the district court’s decision to approve 
the amount of the benefits. 
    Martin’s next arguments (points 5 and 6) focus on the way 
the settlement treated the personal injury and tort claims. She 
criticizes what she sees as the lumping together of quite dif‐
ferent personal injury claims in one “adjudicatory scheme.” It 
8                                                         No. 14‐3009 

is unclear why she believes that she personally would be bet‐
ter  off  under  a  different  arrangement,  but  we  set  that  point 
aside and address what seems to be her main argument: that 
the settlement’s value was too low because it failed to recog‐
nize that there are a number of different applicable laws.  
    A common question of law (or fact), see Rule 23(a)(2), is 
necessary for class certification. And the Supreme Court has 
held that settlement classes are subject to the same certifica‐
tion  criteria  as  litigation  classes.  See  Amchem  Prods.,  Inc.  v. 
Windsor, 521 U.S. 591, 619‐22 (1997); see also Ortiz v. Fibreboard 
Corp.,  527  U.S.  815,  846‐47,  864‐65  (1999).  Martin  does  not 
seem to be arguing that the district court erred in certifying 
this class; she appears to be saying only that a different struc‐
ture for the class (perhaps subclasses) would have been more 
advantageous  to  the  members.  An  exchange  at  the  fairness 
hearing sheds some light on her point. Local counsel for Mar‐
tin said that “personal injury cases are inherently difficult to 
manage on a class‐wide basis because of the differences in in‐
juries  amongst  the  plaintiffs,  differences  in  state  laws,  et 
cetera.” Chief Judge Castillo then asked, “So are you saying 
that  there  should  not  be  class  actions  for  product  liability 
cases?” Counsel responded, “No, I’m not taking it that far.” 
Nor has Martin taken it “that far” in this court. 
    It is true that nationwide settlements of claims subject to 
state law are not always possible. In In re Bridgestone/Firestone, 
Inc.,  288  F.3d  1012,  1020  (7th  Cir.  2002),  we  cautioned  that 
“[d]ifferences across states may be costly for courts and liti‐
gants alike, but they are a fundamental part of our federal re‐
public  and  must  not  be  overridden  in  a  quest  to  clear  the 
queue in court.” But this did not mean that nationwide classes 
are impermissible as a matter of law. In Pella Corp. v. Saltzman, 
No. 14‐3009                                                          9

606 F.3d 391 (7th Cir. 2010), we found certification to be ap‐
propriate for just such a class. We distinguished the issue in 
Pella—a design defect in windows leading to wood rot—from 
the myriad different tire defects and recalls in Bridgestone. For 
what  it  is  worth,  the  present  case  appears  to  resemble  Pella 
more than Bridgestone, but there is a stronger reason for sup‐
porting the district court’s decision here: the settlement agree‐
ment  contained  a  choice‐of‐law  clause,  which  specified  the 
law  of  Illinois.  Martin  seems  to  have  overlooked  this  point, 
when she asks in her brief, “will variations in claimants’ re‐
spective state laws be considered in determining the award?” 
The short answer is that those variations will not make a dif‐
ference, because of the choice of a single law. 
     Martin’s seventh and eighth points relate to the absence of 
any injunctive relief in the settlement agreement. She would 
like to see a court order preventing Unilever USA from mak‐
ing and marketing any products containing hazardous chem‐
icals, as well as an order requiring a more effective recall pro‐
cedure that ensures that all Smoothing Kits are removed from 
store shelves. But the agreement carves out retailers that are 
still selling the product. The need for such an injunction in the 
settlement  agreement  was  something  the  district  court  con‐
sidered and rejected. We find no abuse of discretion in its de‐
cision. 
    The ninth contention Martin presses is that the settlement 
agreement,  via  the  class  definition,  should  not  have  carved 
out the people who had already signed releases. She argues 
that “Unilever has … engaged in a campaign designed to ob‐
tain  unconscionable  and  unenforceable  releases  from  con‐
sumers injured by the Product.” Under the settlement agree‐
ment, Unilever is entitled to provide the Special Master with 
10                                                         No. 14‐3009 

evidence of releases in the Benefit C cases (or any Benefit A or 
B cases that were rejected by the Administrator) that are re‐
ferred to her. The district court saw nothing wrong with this, 
nor do we. It will be up to the Special Master to consider the 
effect of any particular release. Moreover, Unilever has a point 
when it notes that Martin lacks standing to make this argu‐
ment, because she did not sign a release.  
    Argument 10 is a general complaint about the documen‐
tation requirements for the Benefit C claimants. Martin argues 
that these requirements are so onerous that monies intended 
for class members will wind up going back to Unilever USA 
or to class counsel instead. The latter point is simply wrong, 
because  the  settlement  ensures  that  the  funds  available  for 
compensation are entirely separate  from the funds that will 
go to counsel. As for the general claim that the procedures are 
too burdensome, we have no reason to disagree with the dis‐
trict  court’s  assessment  to  the  contrary.  Anyone  can  get  $10 
just  by  signing  an  affidavit  to  the  effect  that  she  or  he  pur‐
chased the kit and providing any “available” documentation 
they might have. Claimants can also be reimbursed up to $40 
for haircuts if those were necessary. The fact that better docu‐
mentation  is  needed  for  those  with  significant  injuries  is 
hardly a surprise. In the absence of any evidence that the Spe‐
cial  Master  has  been  imposing  unrealistic  requirements  on 
claimants, we see nothing wrong with this aspect of the set‐
tlement. 
   Finally, Martin raises a number of complaints about class 
counsel’s  fee  and  the  procedures  the  court  followed  in  ap‐
proving it. The district court deferred consideration of the fee 
motion until after it had given its final approval to the settle‐
ment agreement. Martin objected that this prevented her from 
No. 14‐3009                                                     11

commenting on the fee petition, in violation of both Rule 23 
and due process. Unilever responds that any claim she might 
have was not ripe at the time of the final approval, because 
the fee award had not yet occurred then. (The proceedings re‐
lated to fees were completed on June 10, 2015.) More persua‐
sively, it also notes that the attorneys’ fee petition was submit‐
ted two weeks before the deadline for objections—that is, in 
plenty  of  time  for  input—and  Martin  herself  filed  an  objec‐
tion. Nothing in Rule 23 prohibits the deferral of the final fee 
award until after the agreement is approved, especially for an 
agreement structured as this one is, where the fees are kept 
entirely separate from the funds that will be available for com‐
pensation. This type of provision is to be encouraged, not crit‐
icized. It was certainly within the district court’s discretion to 
approve it. 
                                III 
    Martin has made some additional arguments against the 
settlement  agreement,  but  we  see  no  need  to  address  them 
separately.  We  conclude  that  the  district  court  properly  ap‐
proved the settlement agreement reached in this case, and we 
thus AFFIRM its judgment.